Exhibit ProLiance Holdings, LLC and Subsidiaries Consolidated Financial Statements for the Years Ended September30, 2009, 2008 and 2007 and Independent Auditors’ Report PROLIANCE HOLDINGS, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 Consolidated Statements of Financial Position as of September30, 2009 and 2008 Consolidated Statements of Operations for the Years Ended 2 3 September30, 2009, 2008 and 2007 Consolidated Statements of Changes in Equity for the Years Ended 4 September 30, 2009, 2008 and 2007 Consolidated Statements of Cash Flows for the Years Ended 5 September30, 2009, 2008 and 2007 Notes to Consolidated Financial Statements 6–17 DELOITTE & Touche LLP 111
